Title: From John Adams to John Quincy Adams, 24 March 1815
From: Adams, John
To: Adams, John Quincy



My dear Son.
Quincy March 24. 1815

I know not whether you are acquainted with the Bearer of this Letter Samuel G. Perkins Esqr, or his Lady a Daughter of the aged and Honourable Stephen Higginson Esqr. Mr Perkins was one of my Associates in the Board of Trustees and Visitors.
We have thought it, a fortunate Opportunity, Politicks apart, to Send your Sons with Mr and Mrs. Perkins, and their Son about Johns age, and especially as Mr Everett and Mr Ticknor are to be in the Same Cabin. Mr Bronson of Hingham is Captain of the new Liverpool Packett. We long to hear from you in France; of your arrival in England, and the Arrival of your wife and Son. Nor are We easy about Mr Mrs Smith and my first Great Grandchild. We know not the Destiny of any of you.
You never have been in a more delicate, intricate and difficult Situation. You must be on perpetual Guard against English Scotch Irish French Spanish and American Sectaries phylosophical political and theological, and commercial.
Your frankest Civilities will be due To this Lady and these Gentlemen. They are expected to Sail about the 10th. April.
John Adams